

	

		II

		109th CONGRESS

		1st Session

		S. 1138

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Allen introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To authorize the placement of a monument in

		  Arlington National Cemetery honoring the veterans who fought in World War II as

		  members of Army Ranger Battalions.

	

	

		1.Army Ranger Battalions

			 monument in Arlington National CemeterySection 2409 of title 38, United States

			 Code, is amended by adding at the end the following:

			

				(c)(1)The Secretary of the Army is authorized to

				place a monument in Arlington National Cemetery to honor veterans who fought in

				World War II as members of United States Army Ranger Battalions.

					(2)The Secretary of the Army shall have

				exclusive authority to approve an appropriate design and an appropriate and

				accessible site within the Arlington National Cemetery for the monument

				authorized under paragraph

				(1).

					.

		

